Citation Nr: 1221304	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a fracture of the left scapula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1979.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision by the Department of Veterans (VA) Regional Office (RO), which granted service connection for a fracture of the left scapula and assigned a noncompensable evaluation.  The Veteran disagreed with the evaluation assigned.

The Veteran testified at a May 2012 Travel Board hearing.  The Veteran submitted additional evidence at the hearing along with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim warrants further development.

The Veteran was last afforded a VA examination of the joints in August 2008.  At his May 2012 hearing, the Veteran testified that his left scapula symptoms have increased in severity.  Specifically, he reported that he cannot move his left shoulder to the same extent as his right shoulder.  Overall, he described feeling more pain and less flexibility with his left shoulder due to the service-connected left scapula.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO/AMC should arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected residuals of a fracture of the left scapula.

In addition, the Board notes that at the May 2012 hearing, the Veteran reported receiving current treatment for his left shoulder at the Wake Forest University Baptist Medical Center and submitted some records from that facility.  However, it is unclear whether there are additional outstanding records from Wake Forest University Baptist Medical Center and on remand, an attempt should be made to obtain a complete copy of all records of treatment for the Veteran's left scapula disorder from that facility.  

The claims file also reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Salisbury; however, as the claims file only includes records from that facility dating up to August 2007, any additional relevant records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to sign a release form so that VA can request his medical records from the Wake Forest University Baptist Medical Center for treatment of his left scapula disorder.  All requests and response, positive and negative, should be associated with the claims file.  If the request for records is not successful, notify the Veteran of that fact and provide him an opportunity to obtain the records and submit them. 

2.  Obtain VA treatment records pertaining to the left scapula disorder from the VAMC in Salisbury, for the period from August 2007 to the present. 
  
3.  Then, the Veteran should be afforded a joints examination by an examiner with appropriate expertise to determine the current degree of severity of his service-connected left scapula disorder.  The examiner must conduct the examination of the left scapula following the protocol in VA's Disability Examination Worksheet for VA Joints examination, revised on April 20, 2009.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. The impact of the service-connected disability on the Veteran's ability to pursue gainful employment, if any, should be noted.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


